Dear Ms. Johnson:
I am in receipt of your letter requesting an opinion regarding residency requirements of registered voters. I understand your question to be as follows:
      What are the residency requirements to be eligible to vote in a parish?
Jurisprudence has long held that a person may have only one "domicile", which is a principal domestic establishment, but have more than one "residence". (Turner v. Alexis, App. 4 Cir. 1983, 436 So. 2d 1346.) Revised Statutes 18:101 (A) and (B) states, in pertinent part:
      "A.(1) Every citizen of Louisiana who is a least eighteen years of age or will attain that age on or before the next election, is an actual bona fide resident of this state, and the parish, municipality, if any, and precinct in which he offers to register as a voter, is not disfranchised, and who complies with the provisions of this Chapter shall be eligible to register to vote in local, state, and national elections held in this state.
      (2) Any person age seventeen and who is otherwise qualified to vote may register to vote at any time prior to the first election at which he shall have attained the age of eighteen years. However, no one, under the age of eighteen years shall be permitted to vote in any election.
B. For purposes of the laws governing voter  registration and voting, "resident" means a citizen  who resides in this state and in the parish, municipality (if any), and precinct in which he offers to register to vote, with an intention to reside there  indefinitely. If a citizen resides at more than one place in the state with an intention to reside there indefinitely, he may register and vote only at one of the places at which he resides.  For purposes of voter  registration and voting, the residence of a married woman shall be determined in the same manner as is  required for any other citizen.  A citizen of this  state shall not be or remain registered or vote in more than one place of residence at any one time."  (Emphasis Added.) Ms. Gladys C. Johnson Opinion No. 91-235.
The case of Stanton v. Hutchinson, App. 1978, 370 So. 2d 106, states, "when the legislature used the terminology `reside,' `resident' and `residence' governing voter registration it meant where an individual lives, where he sleeps and eats." Jurisprudence has further held in Miller v. Pormboeuf, App. 3, Cir. 1987, 514 So. 2d 484, that an individual was a properly registered voter in the parish, even though he had residence in another parish because his home in parish of registration met society's expectations of a residence, such as utility service, regular housekeeping, sleeping and performing other normal body functions and needs there.
In conclusion, the law clearly states that a person must be an "actual bona fide resident" of the parish in which he offers to register as a voter to be eligible to register to vote in elections held in this state. The law further states that "resident" means a citizen who resides in the parish in which he offers to register and vote, with an intention to reside there indefinitely.  Although the law recognizes more than one residence, a person may register and vote only at one residence. Jurisprudence gives several examples of determining residency, specifically, that residence is the place where an individual lives, sleeps, eats and maintains utility service and regular housekeeping. I hope that this opinion adequately answers your question. If I can be of further assistance, please advise.
Sincerely,
                                  WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General